Citation Nr: 1524283	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-29 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability.

2. Entitlement to service connection for a right knee disability.

3. Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from November 1985 to November 1989 and from February 1991 to March 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified before the Board at a January 2014 hearing.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the course of the instant appeal, the Veteran was provided a number of VA examinations.  Medical opinions stemming from these examinations related the Veteran's lumbar spine and right knee and ankle disabilities to his age and post-service construction work.  However, at the January 2014 hearing, the Veteran testified that this construction work did not involve heavy manual labor and, thus, should not be considered the cause of his current disabilities.  Given the potential faulty premise of the VA opinions of record, the Veteran should be provided a new VA examination with regard to his claims.

As a final note, the Veteran also testified that he has undergone additional treatment for his disabilities at a private facility.  On remand, the Veteran should be requested to identify these records and provide the necessary privacy releases to allow VA to obtain any outstanding records.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide the names and addresses of any and all health care providers who have provided treatment for his lumbar spine, right knee and/or right ankle disabilities.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  

2. Schedule the Veteran for a VA examination to address the nature and etiology of any disability of the lumbar spine, right knee and right ankle.  The entire claims file must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any clinically indicated tests and studies should be performed.  Following a review of the claims file and examination of the Veteran, the examiner is requested to address the following:

a. Identify the proper diagnosis for any disability of the right knee, right ankle or lumbar spine.

b. For each diagnosis of a form of arthritis, offer an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the pain since service as described by the Veteran is attributable to a diagnosis of arthritis vs. another diagnosed condition.

c. Is it at least as likely as not (probability of at least 50 percent) that any currently diagnosed lumbar spine, right knee and/or right ankle disability is etiologically related to (had its onset in or was otherwise caused or aggravated by) the Veteran's active service?  In offering this opinion, the examiner must address the Veteran's assertion of continuity of symptomatology and allegations of in-service injuries.

A complete rationale must be offered for all opinions expressed.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




